                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                     Plaintiff,                       Case No. 4:14-cr-00028-RRB

       vs.
                                                               ORDER
 KALEB LEE BASEY,

                     Defendant.




             Defendant’s Motion for Return of Seized Property at Docket 369 is hereby

GRANTED consistent with the Government’s Non-Opposition at Docket 387, and

according to the terms set forth by the Government.

             IT IS SO ORDERED this 5th day of August, 2021, at Anchorage, Alaska.


                                                         /s/ Ralph R. Beistline
                                                       RALPH R. BEISTLINE
                                                  Senior United States District Judge




        Case 4:14-cr-00028-RRB Document 388 Filed 08/05/21 Page 1 of 1
